FILED
                             NOT FOR PUBLICATION                            DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WARREN ERIC ARMSTEAD,                             No. 11-57047

                Petitioner - Appellant,           D.C. No. 2:11-cv-06189-CAS

  v.
                                                  MEMORANDUM *
RICHARD IVES, Warden,

                Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Central District of California
                     Christina A. Snyder, District Judge, Presiding

                           Submitted December 19, 2012 ***

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Federal prisoner Warren Eric Armstead appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291. We review the denial of a section 2241



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
petition de novo and the district court’s factual findings for clear error. See

Reynolds v. Thomas, 603 F.3d 1144, 1148 (9th Cir. 2010). We affirm.

      Armstead contends that his due process rights were violated in the prison

disciplinary proceedings finding him guilty of failing to provide a urine sample.

The record does not support his contention. Because Armstead received all the

process that was due and some evidence supports the disciplinary findings, he is

not entitled to relief. See Superintendent v. Hill, 472 U.S. 445, 455 (1985); Wolff

v. McDonnell, 418 U.S. 539, 563-67 (1974).

      Armstead also alleges that prison officials violated his First, Fourth, Eighth

and Fourteenth Amendment rights in connection with the urine sample requested.

The appropriate remedy for these claims lies in a civil rights action under Bivens v.

Six Unknown Named Agents, 403 U.S. 388 (1971), rather than a section 2241

petition. See Tucker v. Carlson, 925 F.2d 330, 332 (9th Cir. 1991); see also

Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000) (section 2241 petitions

“challenge the manner, location, or conditions of a sentence’s execution”).

      We decline to consider Armstead’s argument, raised for the first time on

appeal, challenging the prison’s policies regarding urine samples. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      11-57047